Case 1:20-cv-06322-GHW Document 18-5 Filed 10/09/20 Page 1 of 4




               EXHIBIT 5
    Case 1:20-cv-06322-GHW Document 18-5 Filed 10/09/20 Page 2 of 4
                                     Law Offices of
                          Funsten & Franzen
                         An Association of Law Corporations
                          9595 Wilshire Boulevard, Suite 305
                         Beverly Hills, California 90212-2500
                              Telephone: (310) 785-1710
                               Facsimile: (310) 785-1720
                            Website: HTTP://WWW.LAWFF.COM
                         Email Address: dfranzen@lawff.com



                                       May 2, 2018

                        NOTICE TO CEASE AND DESIST
                        PRIVILEGED COMMUNICATION
                      SUBJECT TO LITIGATION PRIVILEGE
                              [CIV. CODE § 47(b)]

Dave Bugliari
Creative Artists Agency
On behalf of
Alyssa Milano
Peace by Peace Productions
Nina Tassler and Denise Di Novi
PatMa Productions

Sent Via Email to:     Dbugliari@CAA.com
And                    Dbugliariasst@CAA.com


       Re: Sisters in Law

To the Persons Above Named:

       This office represents Elizabeth Weber and Don Franzen (the undersigned)
(together, “the Sisters in Law Producers”) who hold the dramatic adaptation rights to the
book “Sisters in Law” written by Linda Hirshman.

        We call to your attention the article appearing at this site:
http://variety.com/2018/tv/news/sandra-day-oconnor-ruth-bader-ginsburg-series-alyssa-
milano-1202793549/ in which it is claimed that you “have partnered to develop” “[a]
limited series based on the lives of Sandra Day O’Connor and Ruth Bader Ginsburg” and
based on “the Linda Hirshman biography ‘Sisters in Law.’”

        Be advised that on June 1, 2107, Linda Hirshman entered into a written agreement
(the “Agreement”) with the Sisters in Law Producers under which she granted them “the
exclusive dramatic rights, for live stage presentations, and other rights in the Work ..” as
set forth in the Agreement (emphasis added). Specifically, Ms. Hirshman, by the terms
of the agreement:
    Case 1:20-cv-06322-GHW Document 18-5 Filed 10/09/20 Page 3 of 4


NOTICE TO CEASE AND DESIST
PRIVILEGED COMMUNICATION
SUBJECT TO LITIGATION PRIVILEGE
[CIV. CODE § 47(b)]

Re: Sisters in Law
May 2, 2018
Page 2 of 4


       “sells, grants, conveys and assigns to Producers and their successors, licensees
       and assigns exclusively and forever all dramatic rights, including, without
       limitation, all stage presentation rights, all motion picture rights described below
       (including the silent, sound, dialogue and musical motion picture rights), all radio,
       television, television motion picture and other television rights described below
       (including “live television” broadcast or transmission) sequel and serial rights in
       all such media …”

       And the right:

       “to make, produce, adapt, sell, lease, rent, reissue, perform and generally deal in
       and with and to copyright one or more motion picture adaptations or versions on
       film, disc, audio-visual, web-based or otherwise, based in whole or in part on the
       Play, of every size, gauge, color or type, whether produced for exhibition on
       television, theatrically, non-theatrically, or otherwise, including dramatic and
       musical motion pictures and remakes of and sequels to any motion pictures
       produced hereunder, …”

       And further, the right:

       “to broadcast, transmit or reproduce the Play or any adaptation or version thereof
       (including, but not limited to, any motion picture … by means of television or
       any process analogous thereto whether now known or hereafter devised (including
       commercially sponsored, cable, sustaining and subscription or pay-as-you-see
       television), through the use of motion pictures produced or film or by means of
       magnetic tape or wire or any other device now known or hereafter devised and
       including television productions presented in series or serial form, and generally
       to exercise for television purposes all the rights granted to Producers for motion
       picture purposes; …”

        Based upon the foregoing, this is notice that you have no right to develop a
limited series based on the lives of Sandra Day O’Connor and Ruth Bader Ginsburg
based on the Linda Hirshman biography “Sisters in Law.”

       Demand is therefore made that you:

       1. Cease and desist from all development activities of a series (or otherwise)
          relating to the book “Sisters in Law;”
    Case 1:20-cv-06322-GHW Document 18-5 Filed 10/09/20 Page 4 of 4


NOTICE TO CEASE AND DESIST
PRIVILEGED COMMUNICATION
SUBJECT TO LITIGATION PRIVILEGE
[CIV. CODE § 47(b)]

Re: Sisters in Law
May 2, 2018
Page 3 of 3



       2. Prepare a press release in form and content satisfactory to the Sisters in Law
          Producers retracting the claim that you are developing a limited series based
          on the lives of Sandra Day O’Connor and Ruth Bader Ginsburg based on the
          Linda Hirshman biography “Sisters in Law;”

       3. Transfer to the Sisters in Law Producers any and all considerations you have
          received or will receive in relation to the book “Sisters in Law Project;” and

       4. Confirm in writing the foregoing no later than close of business Friday, May
          4, 2018.

        The above demands do not constitute or state all rights, remedies and positions of
the Sisters in Law Producers, all of which are fully reserved, whether stated in this letter
or not. Specifically, and without limitation to the foregoing, the Sisters in Law Producers
reserve the right to bring legal action for mandatory and prohibitory injunctions,
restraining you from developing or producing any series based on the book “Sisters in
Law,” and for actual and punitive damages for defamation, trade libel, tortious
interference with contract and economic advantage, and all other causes of action arising
from the circumstances above outlined.

                                              Sincerely,

                                              FUNSTEN & FRANZEN




                                              Don Erik Franzen, Esq.

DEF/
